                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


STARELLEN CARTER,
                Plaintiff,                           No. 18-13824
v.                                                   District Judge Gershwin A. Drain
                                                     Magistrate Judge R. Steven Whalen
CITY OF FERNDALE, ET AL.,
                Defendants.
                                           /

                     ORDER FOR MORE DEFINITE STATEMENT
         On December 10, 2018, Plaintiff Starellen Carter filed a pro se civil complaint

under 42 U.S.C. § 1983, alleging violations of the due process clause and of 42 U.S.C. §
12203.
         Fed.R.Civ.P. 8(a) requires that a pleading “shall contain...a short and plain

statement of the grounds upon which the court’s jurisdiction depends...[and] a short and
plain statement of the claim showing that the pleader is entitled to relief.” Ms. Carter’s

complaint centers on tickets she received from the City of Ferndale based on allegations

that she had unlicensed dogs. Attached to her complaint are exhibits purporting to show

that her dog “Chico” was licensed in 2011 and 2012.
         Ms. Carter goes on to state that she appeared in Ferndale district court three times.
She does not state any dates that she appeared, nor does she indicate the date that she

received the tickets. It appears from the complaint that she pled guilty or responsible to
the tickets and paid a fine. She also states that on some unnamed date she received a
parking ticket. This looks more like a local ordinance case that an federal case. It is

unclear how each of the Defendants–the City of Ferndale, the 43rd District Court, and

                                               -1-
Oakland County–violated a federally protected right.
       Therefore, within 21 days of the date of this Order, Ms. Carter must file with the

Court a written statement of specifically what each Defendant did to violate her federal
rights, and when they did it. Her failure to do so may result in the dismissal of her

complaint.
       IT IS SO ORDERED.




                                           s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: December 14, 2018




_________________________________________________________________
                     CERTIFICATE OF SERVICE
       I hereby certify on December 14, 2018, I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on December 14, 2018.
                                           s/Carolyn Ciesla
                                           Case Manager to
                                           Magistrate Judge R. Steven Whalen




                                             -2-
